Citation Nr: 0721168	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  99-06 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased rating for lumbar 
paravertebral myositis, evaluated as 10 percent disabling 
prior to October 27, 2004 and 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 until 
December 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no competent evidence of current arthritis, 
other than the arthritic involvement of the back which is 
already service connected.

2.  The veteran's lumbar paravertebral myositis is manifested 
by muscle spasms and painful motion that is no more than 
moderate in degree with forward flexion to 40 degrees and 
absent evidence of listing of whole spine to opposite side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion; there is no evidence of severe recurring attacks with 
intermittent relief of intervertebral disc syndrome (IVDS), 
incapacitating episodes requiring at least one week of 
prescribed bed rest, or any neurological impairment.  


CONCLUSIONS OF LAW

1.  Multiple joint arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Since the inception of the appeal, the criteria for a 20 
percent rating, but no higher, for lumbar paravertebral 
myositis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5292, 5293, 5295 (2000-2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
 
The veteran asserts that he should be granted service 
connection for arthritis.  The service medical records as 
well as the post service medical records are negative for 
findings of arthritis except for the arthritis finding 
associated with his service connected back disability.  He 
has been asked on multiple occasions to specify the region of 
the body where he suffers from arthritis.  However, the 
veteran has not responded.  As previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  Therefore, the veteran's service 
connection claim for arthritis cannot be granted because his 
medical records do not note any treatment, complaints, or 
diagnosis of such a disorder.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has arthritis that is related to his active 
service.  There is no doubt to be resolved in his favor, and 
service connection for arthritis is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's private medical records noted decreased range 
of motion as well as lumbar muscle spasms.  Private radiology 
reports noted mild lumbar spondylosis at L4-L5, degenerative 
joint disease, and ankylosis spondylitis.  In April 1999, the 
veteran's private physician stated that the ankylosing 
spondylitis started while on active duty and that this was 
his actual diagnosis instead of myositis.

In November 1999, the veteran's underwent a VA examination 
where he complained back pain, stiffness, and muscle spasms.  
During the last year, the veteran went once to the emergency 
room and several times to his private physician where he was 
treated with injections and medication.  Range of motion was 
noted as follows: 40 degrees of forward flexion and 20 
degrees of extension and bilateral lateral flexion and 
rotation.  There was painful motion on the last degree.  
There was moderate cervical and lumbar paravertebral muscle 
spasms and moderate tenderness to palpation.  There was no 
weakness of the arms and legs except both ankles dorsiflexor 
muscles measured 4/5.  Straight leg raise test was positive 
in both legs, but there was no muscle atrophy.  The diagnosis 
was lumbar myositis.  The examiner commented that although 
the private medical opinion dated April 1999 noted ankylosing 
spondylitis, this diagnosis was not corroborated by VA 
studies.  

During the October 2003 VA examination, the veteran 
complained of mild to severe low back pain with radiation to 
the neck and shoulders and also an inability to move the neck 
wall.  He noted that the pain in the low back area was 
localized and that he did not have symptomatology or 
complaints in the lower extremeties.  The veteran did not 
report any fecal or urinary incontinence.  The veteran did 
report that within the last year he went to the emergency 
room on one occasion and to his private physician on three 
occasions where he was treated with medication.  He also 
noted that he has been functionally impaired on four 
occasions during the last year.  The veteran denied numbness 
or weakness.  

Range of motion findings were as follows: 60 degrees of 
forward flexion, 25 degrees of extension, 20 degrees of 
bilateral lateral flexion, and 20 degrees of bilateral 
lateral rotation.  Painful motion was measured on the last 
degree.  The veteran was additionally limited by pain 
following repetitive use but not by fatigue, weakness, or 
lack of endurance.  There was moderate palpable lumbar spasms 
and mild tenderness to palpation.  There was no guarding, 
scoliosis, reversed lordosis, or abnormal kyphosis.  There 
was normal muscle strength in all lower extremities graded as 
5/5 except the ankles measured 4/5 due to mild weakness. 

The veteran was noted with diminished pinprick and smooth 
sensation on L2-L3, L3-L4, L4-L5, and L5-S1 on the right leg, 
but the left leg was noted with a normal sensory examination.  
There was no muscle atrophy of the lower extremities, and the 
muscle tone in the lower extremities was normal.  Knee and 
ankle jerks measured 2+ bilaterally.  The straight leg raise 
test and Lasegue's sign were negative bilaterally.  
Goldthwaite's sign was negative on the left but positive on 
the right.  There was no medical certificate for bed rest 
within the last year.  The examiner's concluding diagnosis 
was lumbar paravertebral myositis.     

During the October 2004 VA examination, the veteran 
complained of moderate to severe low back pain with radiation 
to the neck and thighs.  He noted occasional limping with 
both legs.  There is no reported history of fecal or urinary 
incontinence.  The veteran stated that he had a flare-up in 
September 2004 for which he went to the emergency room and 
noted that, within the last year, he had seven occasions of 
acute low back pain which functionally impaired him for 
twenty-four hours per episode.  The veteran does not use any 
assistive or walking devices, but he stated that he could 
only walk for less than three hours at a time.

Physical examination of the lumbar spine revealed a normal 
lumbar spine, lower limbs, posture, and gait.  Range of 
motion of the thoracolumbar spine was as follows: zero to 60 
degrees of forward flexion, zero to 15 degrees of extension, 
zero to 10 degrees of lateral flexion, bilaterally, and zero 
to 30 degrees lateral rotation bilaterally.  There was 
objective evidence of painful motion on all movement of the 
thoracolumbar spine.  He was additionally limited by pain and 
fatigue following repetitive use but was not additionally 
limited by weakness or lack of endurance following repetitive 
use.  There was palpable moderate to severe lumbar spasms and 
tenderness to palpation in the lumbar area.  There was no 
weakness in the legs.  Muscle strength in the legs was 
measured as 5/5.  There were no postural abnormalities of the 
back.  

Sensory examination of the lower extremities was within 
normal limits.  There was no muscle atrophy of the lower 
extremities, and the muscle strength and tone of the lower 
extremities was normal.  Patellar and Achilles reflexes were 
2+, bilateral and symmetric.  Straight leg raise test, 
Lasegue's sign, and Goldthwaite's sign were negative.  The 
examiner noted that during the last year, the veteran was 
given one medical certificate for twenty-four hours of bed 
rest.  The examiner's diagnosis was lumbar paravertebral 
myositis.     

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran filed his claim for an increased rating in 
September 1997.  The veteran's lumbar paravertebral myositis 
was rated as 10 percent disabling under the "old" criteria, 
DC 5021.  However, effective October 27, 2004, the RO 
increased the rating to 20 percent under the "new" 
criteria, DC 5237. 

DC 5021 provides that myositis will be rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, DC 
5003.  

Under the "old" criteria, a 20 percent rating is warranted 
for lumbar spine symptoms consistent with moderate limitation 
of lumbar spine motion (DC 5292); moderate and recurring 
attacks of IVDS (DC 5293); and lumbosacral strain with muscle 
spasms on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (DC 5295).  

A higher 40 percent rating is warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292); severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Since the inception of the appeal, the veteran has suffered 
from muscle spasms, and this entitles him to a 20 percent 
rating under DC 5295.  Although the October 2003 VA 
examination noted a positive Goldthwaite's sign on the right 
side, the November 1999 and October 2004 examinations were 
negative.  Therefore, the Board finds that the veteran's back 
disability more nearly approximates the criteria required for 
the 20 percent rating.  The evidence of record does not 
demonstrate severe limitation of motion or severe recurring 
attacks of IVDS with intermittent relief, and therefore, a 
higher rating is not warranted under DC 5293 or DC 5292.  

Further, as the medical evidence does not demonstrate that 
the service connected lumbar paravertebral myositis involves 
IVDS resulting in an incapacitating episode having a total 
duration of at least one week requiring bed rest prescribed 
by a physician or associated neurologic impairment, revised 
DC 5293 for IVDS (renumbered DC 5243 on September 26, 2003) 
is not for application. 

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of a lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Even with consideration of the principles of 
38 C.F.R. §§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates lumbar spine forward bending much greater than 
30 degrees.  There is no competent evidence of ankylosis of 
the lumbar spine.  Therefore, an evaluation in excess of 20 
percent is not warranted under the new regulations.

In summary, the Board finds that the veteran is entitled to a 
20 percent rating, but no higher, for the entire appeal 
period for his lumbar paravertebral myositis.  The 
preponderance of the evidence is against a higher evaluation 
under either the "old" or "new" criteria for any time 
during the appeal period.  The veteran has been deemed 
competent to describe the manifestations and exacerbations of 
lumbar spine symptoms, but the objective medical evidence 
fails to establish his entitlement to an increased 
evaluation.  



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Nov. 2003, Aug. 2006).  In April 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations for his increased 
rating claim.  However, since the veteran is not shown to 
have an arthritic disability, a medical examination and 
opinion is not necessary for the service connection claim.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for arthritis is denied.

A 20 percent rating for lumbar paravertebral myositis is 
granted for the period prior to October27, 2004 and no higher 
than 20 percent either before or after October 27, 2004.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


